UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



JANE DOE,

       Plaintiff,
               v.                                        Civil Action No. 11-cv-875 (JEB)
WILLIAM A. SIPPER, et al.,

        Defendants.


                         MEMORANDUM OPINION AND ORDER

       Plaintiff Jane Doe, a new part-time employee of Defendant New Leaf Brands, Inc.,

traveled from New York with some co-workers to staff a trade show in Washington, D.C. One

night after dinner and drinks, she and the company’s Chief Operating Officer, Defendant

William Sipper, returned to his hotel room, ostensibly for him to book her travel to future shows.

After she fell asleep on one of his beds, she alleges that she awoke to find him raping her. She

then sued both Sipper and New Leaf in the present action. Arguing that the company is not

vicariously liable for Sipper’s conduct, New Leaf now moves to dismiss. As the Court agrees

only in part with the company, it will deny the Motion as to one of Plaintiff’s theories and permit

the case to proceed on this basis against New Leaf.

I.     Background

       According to Plaintiff’s Complaint, which must be presumed true for purposes of this

Motion, on September 17, 2010, she was offered a part-time position at New Leaf on an

independent-contractor basis. Compl., ¶ 10. Until his resignation on December 31, 2010,

Defendant William Sipper was the Chief Operating Officer of New Leaf. Id., ¶¶ 6, 46. On

November 13-14, 2010, New Leaf participated in the Metropolitan Cooking and Entertainment

                                                 1
Show in Washington, D.C. Id., ¶ 11. New Leaf asked Plaintiff to attend in order to help

organize its booth and represent the company at the show from November 11-15. Id. On the

evening of November 12, Plaintiff met Sipper and two other New Leaf co-workers for dinner at a

restaurant. Id., ¶¶ 21-22. When the group arrived back at their hotel, Sipper, Plaintiff, and one

of the co-workers had drinks at the hotel bar. Id., ¶ 23. Sipper and the co-worker discussed New

Leaf’s upcoming trade show in Las Vegas and answered Plaintiff’s questions about the company.

Id. At approximately 11:00 p.m., the co-worker left the hotel bar, while Sipper and Plaintiff

remained and continued to discuss New Leaf and the upcoming trade shows in Las Vegas and

Los Angeles. Id., ¶¶ 24-25.

       Sipper asked Plaintiff whether she would like to attend the upcoming trade shows and

then invited her up to his hotel room in order to book the travel on his laptop computer. Id., ¶ 25.

He explained to Plaintiff that it would be difficult to do this the next day because they would be

too busy with the show. Id. Plaintiff accepted his invitation, and they subsequently went up to

Sipper’s hotel room. Id., ¶¶ 25, 27. Plaintiff sat on one of the two double beds in the room while

Sipper booked her travel. Id. An email confirmation sent to Plaintiff’s email account confirmed

that on November 12, 2010, Sipper booked Plaintiff’s airline tickets from New York to Los

Angeles and from New York to Las Vegas. Id., ¶ 29. While Sipper was reserving her tickets,

Plaintiff explained that she needed to arrange a wake-up call for the following morning. Id., ¶

28. Sipper responded that Plaintiff should not worry if she fell asleep on one of the beds because

he would sleep in the other one. Id. He also assured Plaintiff that he would wake her up in time

for the show the next morning. Id. Plaintiff ended up falling asleep while Sipper was still

booking her travel. Id. She woke up later to find Sipper raping her. Id., ¶ 30. She tried to push




                                                 2
him off, then immediately fled back to her hotel room, where she called her boyfriend and then

911 to report the rape. Id., ¶¶ 31-32, 35.

       Plaintiff filed this suit on May 10, 2011. She asserted counts of battery, intentional

infliction of emotional distress, and “reckless and willful disregard” against both Sipper and New

Leaf. On June 29, New Leaf filed a Motion to Dismiss all of Plaintiff’s claims.

II.    Legal Standard

       Rule 12(b)(6) provides for the dismissal of an action where a complaint fails “to state a

claim upon which relief can be granted.” When the sufficiency of a complaint is challenged

under Rule 12(b)(6), the factual allegations presented in it must be presumed true and should be

liberally construed in plaintiff’s favor. Leatherman v. Tarrant Cty. Narcotics & Coordination

Unit, 507 U.S. 163, 164 (1993). The notice pleading rules are “not meant to impose a great

burden on a plaintiff,” Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 347 (2005), and he or she

must thus be given every favorable inference that may be drawn from the allegations of fact.

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 584 (2007). Although “detailed factual

allegations” are not necessary to withstand a Rule 12(b)(6) motion, Twombly, 550 U.S. at 555,

“a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (internal quotation

omitted). Plaintiff must put forth “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. Though a plaintiff may

survive a 12(b)(6) motion even if “recovery is very remote and unlikely,” Twombly, 550 U.S. at

555 (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)), the facts alleged in the complaint

“must be enough to raise a right to relief above the speculative level.” Id. at 555.




                                                  3
       A motion to dismiss under Rule 12(b)(6) must rely solely on matters within the

complaint, see FED. R. CIV. P. 12(d), which includes statements adopted by reference as well as

copies of written instruments joined as exhibits. FED. R. CIV. P. 10(c).

III.   Analysis

       In moving to dismiss, New Leaf argues that it cannot be liable for Sipper’s sexual assault.

A company may be vicariously liable for the acts of its employees under the doctrine of

respondeat superior. Penn Central Transportation Co. v. Reddick, 398 A.2d 27, 29 (D.C. 1979).

This doctrine, however, does not automatically attribute any acts of an employee to his

employer. Instead, as discussed below, either (1) the employee’s acts must have taken place

within the scope of his employment or (2) arguably, he must have used his apparent authority or

have been aided by his agency relationship in accomplishing them. New Leaf here contends that

neither circumstance is present.

       A. Scope of Employment

       Generally, in order for an employer to be held liable under the doctrine of respondeat

superior, the employee’s transgressing conduct must be within his scope of employment. In

other words, “‘the moment the agent turns aside from the business of the principal and commits

an independent trespass, the principal is not liable. The agent is not then acting within the scope

of his authority in the business of the principal, but in the furtherance of his own ends.’”

Schecter v. Merchants Home Delivery, Inc., 892 A.2d 415, 427 (D.C. 2006) (quoting Axman v.

Washington Gaslight Co., 38 App. D.C. 150, 158 (1912) (emphasis supplied by Schecter

deleted)). When defining scope of employment, the District of Columbia follows the

RESTATEMENT (SECOND) OF AGENCY (1958). See Council on American Islamic Relations v.




                                                  4
Ballenger, 444 F.3d 659, 663 (D.C. Cir. 2006) (citing Moseley v. Second New St. Paul Baptist

Church, 534 A.2d 346, 348 n.4 (D.C. 1987)). The RESTATEMENT explains:

                (1) Conduct of a servant is within the scope of employment if, but
                only if:
                (a) it is of the kind he is employed to perform;
                (b) it occurs substantially within the authorized time and space
                limits;
                (c) it is actuated, at least in part, by a purpose to serve the master,
                and
                (d) if force is intentionally used by the servant against another, the
                use of force is not unexpectable by the master.
                (2) Conduct of a servant is not within the scope of employment if it
                is different in kind from that authorized, far beyond the authorized
                time or space limits, or too little actuated by a purpose to serve the
                master.

§ 228, cited in Council on American Islamic Relations, 444 F.3d at 663. When evaluating scope

of employment, “the test . . . is an objective one, based on all the facts and circumstances.”

Weinberg v. Johnson, 518 A.2d 985, 991 (D.C. 1986). Scope of employment is ordinarily a

question for the jury, but it “becomes a question of law for the court . . . if there is not sufficient

evidence from which a reasonable juror could conclude that the action was within the scope of

the employment.” Council on American Islamic Relations, 444 F.3d at 663 (quoting Boykin v.

District of Columbia, 484 A.2d 560, 562 (D.C. 1984)).

        A number of other jurisdictions generally hold that sexual assaults fall outside the scope

of employment. See, e.g., Doe v. Purity Supreme, Inc., 664 N.E. 2d 815, 820 (Mass. 1996) (rape

of employee by assistant store manager when they were working together in manager’s office did

not come within scope of employment because “rape and sexual assault of an employee do not

serve the interests of the employer”); Dodge v. United States, 162 F. Supp. 2d 873, 884-85 (S.D.

Ohio 2001) (“With regard to sexual assaults, Ohio courts have consistently held that such

conduct is outside the scope of employment.”) (collecting cases); Krause v. Turnberry Country



                                                   5
Club, 571 F. Supp. 2d 851, 864 (N.D. Ill. 2008) (“Illinois courts have consistently held that acts

of sexual assault and misconduct are outside the scope of employment as a matter of law.”)

(collecting cases); Nazareth v. Herndon Ambulance Serv., Inc., 467 So. 2d 1076, 1078 (Fla. Dist.

App. 1985) (“Generally, sexual assaults and batteries by employees are held to be outside the

scope of an employee's employment and, therefore, insufficient to impose vicarious liability on

the employer.”).

       The District of Columbia, however, does not subscribe to the blanket proposition that

sexual assaults never come within the scope of employment; instead, courts here look at the

factors involved in each case. The seminal decision that discusses D.C. law in this area is

Boykin, 484 A.2d 560. In that case, the coordinator of a deaf/blind program at a D.C. public

school sexually assaulted a deaf, blind, and mute student during the school day. Id. at 561.

Among his duties was assisting blind students by guiding them by the arm or hand around the

school to prevent them from walking into obstacles. Id. at 562. The D.C. Court of Appeals, in

affirming a grant of summary judgment to the District, held that this sexual assault was not, as a

matter of law, within the scope of the instructor’s employment. The assault was “not a direct

outgrowth of [the instructor’s] instructions or job assignment, nor was it an integral part of the

school's activities, interests or objectives.” Id. Furthermore, “[the instructor’s] assault was in no

degree committed to serve the school's interest, but rather appears to have been done solely for

the accomplishment of [his] independent, malicious, mischievous and selfish purposes.” Id.

Although the instructor’s duties involved physically touching students, the court found that fact

to be “too attenuated” to conclude that the sexual assault could be brought within the purview of

the instructor’s scope of employment. Id.; see also Grimes v. B. F. Saul Co., 60 App. D.C. 47

(1931) (holding owner of apartment building not liable as matter of law for attempted rape on



                                                  6
tenant by employee hired to inspect building for repairs because act not done in furtherance of

employer’s business, but rather as an independent trespass of agent).

       If the instructor’s actions in Boykin could not render his employer vicariously liable, it is

hard to see how Plaintiff could prevail on that issue here. Unlike the instructor, Sipper had no

duty that conceivably involved touching Plaintiff in any way. His rape, furthermore, did nothing

to further New Leaf’s interests, but only served to satisfy his own selfish purpose. Although

Plaintiff has alleged that Sipper committed the rape “in furtherance of his employer’s business

interests, and with a desire, at least in part, to serve his employer’s business interests,” Compl.,

¶¶ 59, 74, 90, she never alleges how this could be. Such a conclusory allegation is “not entitled

to the assumption of truth.” Iqbal, 129 S. Ct. at 1940. Though the pleading rules are liberal and

“legal conclusions can provide the complaint's framework,” these “must be supported by factual

allegations,” id., which Plaintiff has failed to provide.

       In such an instance, the Court should find, as a matter of law, that the rape took place

outside his scope of employment. See Schecter, 892 A.2d at 428 (“when all reasonable triers of

fact must conclude that the servant’s act was independent of the master’s business, and solely for

the servant’s personal benefit, then the issue becomes a question of law”) (internal quotation

marks, citation, and emphasis omitted); id. (“‘Conduct is within the scope of employment only if

the servant is actuated to some extent by an intent to serve his master.’”) (quoting RESTATEMENT

§ 235 cmt. a); Weinberg, 518 A.2d at 988 (“The employer, therefore, is not to be held liable for

willful acts, intended by the agent only to further his own interest, not done for the [employer] at

all.”) (citation and internal quotation marks omitted).

       Plaintiff cites other D.C. cases to argue that Boykin should not govern the outcome here.

They are easily distinguishable. The first, Lyon v. Carey, 533 F.2d 649 (D.C. Cir. 1976), which



                                                   7
preceded Boykin by eight years, concerns a rape that grew out of a business-related dispute.

There, a deliveryman raped and attacked with a knife a woman to whom he was delivering a

mattress. The court held that the question of whether the employee’s rape was within the scope

of his employment should go to a jury because the rape was a direct outgrowth of a dispute

between the deliveryman and the victim over payment. Id. at 651-52. The court stated, “The

dispute arose out of the very transaction which had brought [the deliveryman] to the premises,

and, according to the plaintiff's evidence, out of the employer's instructions to get cash only

before delivery.” Id. at 652. Lyon also noted that “[i]f the instrumentalities of assault had not

included rape, the case would provoke no particular curiosity nor interest because it comes

within all the classic requirements for recovery against the master.” Id. at 654. The question of

rape or sexual assault falling within the bounds of respondeat superior thus gave the court pause.

It nonetheless concluded that “if the assault, sexual or otherwise, was triggered off or motivated

or occasioned by a dispute over the conduct then and there of the employer's business, then the

employer should be liable.” Id. at 655. The court also cautioned that this assault was “at the

outer bounds of respondeat superior.” Id. at 651.

       The D.C. Court of Appeals has reiterated that crimes arising from business-related

disputes are different. In Schecter, 892 A.2d 415 (D.C. 2006), the court affirmed a directed

verdict for the employer of two deliverymen, finding it could not be vicariously liable for their

theft from a woman to whom they had delivered a washing machine. As the woman did not

discover the theft until after they had departed her home, no on-scene dispute occurred. The

court noted that “each case in which the plaintiff prevailed originated in a job-related quarrel

between the employee and the plaintiff, and the employer was held liable . . . [; i]n the present

case, there was no confrontation of any kind between [the plaintiff] and the thieves.” Id. at 430-



                                                 8
31. Here, Sipper and Plaintiff never had a business-related dispute – or a dispute of any kind;

instead, just as in Boykin, “[t]he sexual attack . . . was unprovoked.” 484 A.2d at 562. As a

result, Lyon and Schecter do not counsel a denial of New Leaf’s Motion.

        Another case Plaintiff cites is Brown v. Argenbright Sec., Inc., 782 A.2d 752 (D.C.

2001), in which a twelve-year-old girl was stopped and sexually touched by a security guard who

suspected her of shoplifting at a supermarket. The D.C.C.A., in reversing a grant of summary

judgment for the security guard’s employer, rejected the trial court’s holding that sexual assaults,

as a matter of law, fall entirely outside the scope of an individual’s employment. Id. at 758. The

court noted, “While it is probable that the vast majority of sexual assaults arise from purely

personal motives, it is nevertheless possible that an employee's conduct may amount to a sexual

assault and still be actuated, at least in part, by a desire to serve [the employer's] interest.” Id.

(citation and internal quotation marks omitted). The court concluded that this was a jury

question because it was within the security guard’s job duties to conduct physical searches of

suspected shoplifters; in addition, the search in question began “only after [the guard] had reason

to believe that his employer's interests had been affected.” Id.

        Once again, Plaintiff does not assert that part of Sipper’s duties involved touching

different parts of her body, like the security guard in Brown. Nor does Plaintiff allege any facts

to support her conclusory statement that Sipper was motivated, even in part, by a desire to further

New Leaf’s interests by raping her. Finally, unlike Brown, the rape was not an outgrowth of

actions on New Leaf’s behalf.

        The Court therefore finds, as a matter of law, that Sipper’s rape occurred outside the

scope of his employment with New Leaf. To hold otherwise would accomplish a significant

expansion of agency doctrine, which this Court has no authority to undertake.



                                                   9
        B. Apparent Authority or Aided by Agency Relation

        Plaintiff also proposes a separate basis for vicarious liability here – namely, that Sipper

used his actual or apparent authority as Chief Operating Officer of New Leaf in order to

accomplish the rape. Opp. at 1. Although Plaintiff, surprisingly, never relies directly on

RESTATEMENT (SECOND) OF AGENCY § 219(2)(d), which provides a theory of vicarious liability,

some of the cases she cites do. See Opp. at 7-8. This section states: “A master is not subject to

liability for the torts of his servants acting outside the scope of their employment, unless . . . the

servant purported to act or to speak on behalf of the principal and there was reliance upon

apparent authority, or he was aided in accomplishing the tort by the existence of the agency

relation.”

        Unlike some other state supreme courts, the District of Columbia Court of Appeals has

never addressed whether § 219(2)(d) applies to common-law claims in the District. Compare

Zsigo v. Hurley Medical Center, 716 N.W. 2d 220, 227 (Mich. 2006) (declining to adopt §

219(2)(d)), and Groob v. KeyBank, 843 N.E. 2d 1170, 1179 (Ohio 2006) (same), with Doe v.

Forrest, 853 A.2d 48, 57 (Vt. 2004) (expressly adopting § 219(2)(d)).

        The United States Supreme Court, conversely, has employed this section in analyzing

vicarious liability for federal Title VII sexual-harassment claims. See Faragher v. City of Boca

Raton, 524 U.S. 775, 802 (1998) (“We therefore agree with Faragher that in implementing Title

VII it makes sense to hold an employer vicariously liable for some tortious conduct of a

supervisor made possible by abuse of his supervisory authority, and that the aided-by-agency-

relation principle embodied in § 219(2)(d) of the Restatement provides an appropriate starting

point for determining liability for the kind of harassment presented here.” (footnote omitted));



                                                  10
Burlington Indus. v. Ellerth, 524 U.S. 742, 759 (1998) (“As other federal decisions have done in

discussing vicarious liability for supervisor harassment, we begin with § 219(2)(d).” (citation

omitted)).

       The only D.C. Circuit case to discuss § 219(2)(d) is Gary v. Long, 59 F.3d 1391 (D.C.

Cir. 1995), a Title VII decision that preceded Faragher and Ellerth’s articulation of the standards

that should govern hostile-work-environment claims. There are also two opinions from district

courts here that look to this section in considering sexual-harassment claims under the D.C.

Human Rights Act, as opposed to Title VII. See Rollerson v. Dart Group Corp., 1996 WL

365406, at *4 (D.D.C. June 25, 1996); Rauh v. Coyne, 744 F. Supp. 1186, 1190 (D.D.C. 1990).

Neither they nor Gary discusses whether the District subscribes to the reasoning of § 219(2)(d)

for common-law claims.

       The parties have not squarely addressed this issue in their briefs either. Plaintiff never

expressly urges the Court to adopt this section, and New Leaf does not argue against its

applicability. Instead, the company takes the position that, even under § 219(2)(d), as articulated

in Gary, no liability attaches. Given the preliminary posture of the case, the parties’ positions,

and the lack of direct briefing, the best course appears to be, for purposes of this Motion only and

without deciding the issue, for the Court to assume the applicability of the section.

       Even if § 219(2)(d) applies to these types of claims, its first clause is easily dispensed

with. This clause essentially describes the doctrine of apparent authority: “the servant [must

have] purported to act or to speak on behalf of the principal and there was reliance upon apparent

authority.” Because Plaintiff was asleep when Sipper began to assault her, she could not have

relied on any apparent authority; in fact, she did not have the opportunity to even make that




                                                 11
determination. In addition, as Sipper could not have “purported to act or to speak on behalf of”

New Leaf while assaulting her, this clause cannot apply.

       The second clause of § 219(2)(d) presents a much more difficult challenge for New Leaf.

This is because it requires only that the employee “was aided in accomplishing the tort by the

existence of the agency relation.” The D.C. Circuit has acknowledged the superficial

expansiveness of the standard. See Gary, 59 F.3d at 1397 (“In a sense, a supervisor is always

‘aided in accomplishing the tort by the existence of the agency’ because his responsibilities

provide proximity to, and regular contact with, the victim.”). Yet, as Gary explains, “The

commentary to the Restatement suggests that this [approach] embraces a narrower concept that

holds the employer liable only if the tort was ‘accomplished by an instrumentality, or through

conduct associated with the agency status.’” Id. (citing Barnes v. Costle, 561 F.2d 983, 996

(D.C. Cir. 1997) (MacKinnon, J., concurring)). Examples include when a telegraph operator

sends a false message or a store manager cheats a customer. Id. (citing Barnes, 561 F.2d at 996

(MacKinnon, J., concurring)).

       In Gary, our Court of Appeals considered the question of vicarious liability for a hostile-

work-environment claim. It determined that the plaintiff there could not “avail herself of the

exception described in section 219(d)(2) . . . [because] she could not have believed (and nor does

she claim) that [the supervisor] was acting within the color of his authority.” 59 F.3d at 1397-98.

The court continued: “It is a general principle of agency law that ‘[i]f a person has information

which would lead a reasonable man to believe that the agent is violating the orders of the

principal or that the principal would not wish the agent to act under the circumstances known to

the agent, he cannot subject the principal to liability.’” Id. at 1398 (quoting RESTATEMENT § 166

cmt. a). In finding against the plaintiff, Gary ultimately “conclude[d] that an employer may not



                                                12
be held liable for a supervisor's hostile work environment harassment if the employer is able to

establish that it had adopted policies and implemented measures such that the victimized

employee either knew or should have known that the employer did not tolerate such conduct and

that she could report it to the employer without fear of adverse consequences.” Id. at 1398

(citation omitted).

        Because Gary was a sexual-harassment case that concerned numerous acts, as opposed to

the one sexual assault here, much of this language about an employer’s policies may well not be

applicable. In other words, whether New Leaf subsequently produces evidence about its

harassment policies may prove of little relevance. Although New Leaf relies heavily on Gary’s

ultimate outcome, that case does not appear, at least at this juncture, to provide a clear path out

of the thicket here.

        New Leaf nonetheless argues, citing Gary’s reliance on the comments to § 219(2)(d), that

it cannot be liable because the rape was not accomplished by an “instrumentality” of Sipper’s

employment or “through conduct associated with the agency status.” In order for the Court to

concur, more needs to be known. To begin with, what role did Sipper play as COO, and did he

have direct supervisory authority over Plaintiff? Did Sipper rely on this authority as an

instrumentality in summoning her to his hotel room for company business, or did she accompany

him as a consenting adult independent of their work relationship? Even if he summoned her for

business, are there facts that support the theory that using his company status in this manner is

sufficient for vicarious liability, or do the facts demonstrate that the rape itself was also

accomplished using that status? Was his original intent in bringing her to his room to have sex

(forcible or otherwise), or did he make this decision after completing the travel booking and

finding her asleep? What precisely occurred in the hotel room, and did Plaintiff’s falling asleep



                                                  13
somehow intervene to break her following of his direction and vitiate any use of his authority?

These are important unresolved factual questions. As the facts have not been sufficiently

developed, granting the Motion would be premature. See Rollerson, 1996 WL 365406, at *4

(“material facts remain in dispute regarding the application of § 219(2)(d), i.e., whether [the

supervisor] was aided in accomplishing his harassment by his supervisory status at [defendant

employer’s] store”).

       The difficulty of the issue is illustrated by one of the cases Plaintiff cites, Costos v.

Coconut Island Corp., 137 F.3d 46 (1st Cir. 1998). The First Circuit there upheld a jury verdict

finding an inn vicariously liable for common-law torts after its manager used his key to enter the

plaintiff’s room and rape her. Costos explained that the manager was entrusted by his employer

with the keys, knew where to find the victim, had the responsibility of being at the inn late at

night, and could thus find the victim’s room and unlock her door. Id. at 50. If one equates the

manager’s possession and use of the key with Sipper’s summoning Plaintiff to his hotel room for

business, the instrumentality or aided-by-agency-relation test might dictate the same outcome.

On the other hand, Costos, while discussing Gary as the possible basis for an alternate holding,

ultimately found that Maine law on agency interprets RESTATEMENT § 219(d)(2) more broadly

than the D.C. Circuit did. 137 F.3d at 48-50. More relevant, “Costos has been sharply criticized

. . . [and] was later distinguished by the Supreme Judicial Court of Maine[, which] not only

clarified that it had not expressly adopted [Restatement] § 219(d)(2), but also questioned the

application of the exception by the Costos court.” Zsigo, 716 N.W. 2d at 225-26. The aid

provided by Costos is thus highly debatable.

       The Court, therefore, will permit Plaintiff to proceed, for now, on an aided-by-agency-

relation theory. After discovery, the parties may wish to return, armed with facts gleaned from



                                                 14
their work and with briefs that fully address the legal issues raised by § 219(2)(d). The Court,

however, will not permit Plaintiff to proceed on her scope-of-employment or apparent-agency

theory.

IV.       Conclusion

          The Court, accordingly, ORDERS that:

          1. Defendant New Leaf’s Motion is GRANTED IN PART and DENIED IN PART as

             set forth above; and

          2. New Leaf shall file an Answer on or before Nov. 18, 2011.



                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date:     November 4, 2011




                                                 15